DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-13-2021 and 8-4-2022 are considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation " the general language triple store ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " the description logic ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 recites the limitation " the method of claim 1 ".  There is insufficient antecedent basis for this limitation in these claims.
Claim 14 recites the limitations " the general language triple store ", " the description logic", and " the product triple store ".  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations " the general language triple store "and " the product triple store ".  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation " the product triple store ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the computer memory "and " the product triple store ".  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation " the parsed triple ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “the element”, “the graphical user interface”, " the computer system , and " the product triple store ".  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations “the product recorded in the product triple store”, “the graphical user interface”, and " the computer system”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  the limitation: ‘…recognize, by a natural language processing speech recognition (“NLP-SR”) engine into the digitized speech, speech from the conversation…’does not make sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Appl. Publ. No. 2021/0004536 by Adibi et al, hereinafter Adibi.
Regarding claim 1, Adibi discloses a speech enabled product presentation engine for customer relationship management (‘CRM’) comprising: a product recognition module (Fig. 2, 200); the product recognition module comprising a module of automated computing machinery stored on one or more non-transitory computer-readable mediums and configured to (paragraphs: 0126-0134): identify, in dependence upon digitized speech for recognition (paragraphs: 0036, 0048-0063), a product articulated in the conversation between a tele-agent and a customer (paragraph: 0063); a product dimension module (i.e. Agent Assist; paragraphs: 0044-0063), comprising a module of automated computing machinery stored on one or a non-transitory computer-readable mediums and configured to (paragraphs: 0126-0134): query an internal CRM (Fig. 3, 304), in dependence upon the identified product, and receive one or more descriptions of one or more dimensions of the product for presentation to the tele-agent during a call with the customer (paragraphs: 0047-0063).
Regarding claim 11, Adibi discloses a method of product presentation for customer relationship management (‘CRM’), the method comprising: parsing a word of digitized speech from a conversation into a triple of a description logic (paragraph: 0036, 0047-0063); determining whether the parsed triple is recorded in a general language triple store of the computer memory (i.e. a knowledgebase or database) (paragraphs: 0036-0038, 0047; Fig. 3, 302, 306);  determining whether the parsed triple is recorded in a product triple store (i.e. CRM; Fig. 3, 304) of the computer memory (paragraphs: 0047, 0061); and if the parsed triple is recorded in neither the general language triple store nor the product triple store, recording the parsed triple in the product triple store (i.e. CRM) (paragraph: 0047).  
Regarding claim 2, the product presentation engine of claim 1 wherein Adibi discloses identifying the articulated product includes: parsing one or more words of digitized speech from the conversation between the tele-agent (paragraphs: 0036, 0047-0063); and comparing the parsed one or more words with a product triple store (i.e. ‘CRM’; Fig. 3, 304) within a knowledge graph of a semantic graph database (paragraphs: 0047, 0061).
Regarding claim 3, the product presentation engine of claim 1 wherein Adibi discloses the product recognition module is further configured to: parse one or more words of digitized speech from a conversation into a triple of a description logic (paragraphs: 0036, 0047-0063); determine whether the parsed triple is recorded in a product triple store of computer memory (i.e. ‘CRM’; Fig. 3, 304) (paragraphs: 0047, 0061); and if the parsed triple store is recorded in neither the general language triple store (i.e. a knowledgebase or database) (paragraphs: 0036-0038, 0047; Fig. 3, 302, 306) nor the product triple store, record the parsed triple in the product triple store (i.e. CRM) (paragraph: 0047).
Regarding claims 4 and 12, wherein Adibi discloses the product recognition module is further configured to: recognize, by a natural language processing speech recognition (“NLP-SR”) engine into the digitized speech, speech from the conversation (paragraphs: 0036, 0047-0063).
Regarding claims 5 and 13, wherein Adibi discloses the description logic is a member of a family of formal knowledge representation language in which a query of the logic is decidable (paragraphs: 0036-0037, 0047-0063)
Regarding claims 6 and 14, wherein: Adibi discloses the general language triple store comprises structured definitions of words not special to any particular knowledge domain, each structured definition of the general language store comprising a triple of the description logic (paragraphs: 0036-0038, 0047); and the product triple store comprises structured definitions of words that are special to the particular knowledge domain associated with products, each structured definition of the product triple store comprising a triple of the description logic (paragraphs: 0047, 0061).
Regarding claims 7 and 15, wherein Adibi discloses the general language triple store and the product triple store are logically-connected segments of a language-specific triple store (paragraphs: 0036, 0037, 0047-0063).
Regarding claims 8 and 16, wherein Adibi discloses the product recognition module is further configured to select the product triple store from among a plurality of product triple stores (paragraphs: 0025, 0026, 0047, 0061).
Regarding claims 9 and 17, wherein Adibi discloses the product triple store of the computer memory further comprises the product triple store disposed within a segment of contiguous computer memory (paragraphs: 0025, 0026, 0047, 0061, 0126-0134).
Regarding claims 10 and 18, wherein Adibi discloses the product recognition module configured to: determine whether the parsed triple is recorded in a general language triple store and assert against the general language triple store a query comprising the parsed triple (paragraphs: 0047-0063); and determine whether the parsed triple is recorded in a product triple store and assert against the product triple store a query comprising the parsed triple (paragraphs: 0047-0063).
Regarding claim 19, the method of claim 1 wherein Adibi further comprising: executing by a query engine of the computer system against the product triple store (i.e. CRM; Fig. 3, 304) a semantic query for a definition of a term of product recorded in the product triple store, the semantic query received in the query engine through an element of a graphical user interface (paragraphs: 0036, 0037, 0047-0063); and displaying results of the semantic query through the element of the graphical user interface (paragraphs: 0036, 0037, 0047-0063).
Regarding claim 20, the method of claim 1 wherein Adibi further comprising: executing by a query engine of the computer system against the product triple store (i.e. CRM; Fig. 3, 304) a semantic query for a definition of a term related  to the product recorded in the product triple store, the semantic query received in the query engine through a speech-enabled user interface (paragraphs: 0036, 0037, 0047-0063); and displaying results of the semantic query through the speech-enabled user interface (paragraphs: 0036, 0037, 0047-0063).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653